Citation Nr: 0714259	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  92-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the right hip.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1977 until July 
1979.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 1991 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  Subsequently, claims folder has 
been transferred to the RO in San Juan, Puerto Rico.

These matters were previously before the Board in November 
2000.  At that time, a remand was ordered to accomplish 
additional development.


FINDINGS OF FACT

1.  In an unappealed March 1989 rating decision, the RO 
denied a request to reopen claims of entitlement to service 
connection for right hip arthritis and for hypertension.

2.  The evidence added to the record since the March 1989 
rating decision is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed right hip arthritis is causally 
related to active service.

4.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed hypertension is causally 
related to active service.

5.  The evidence of record does not demonstrate that the 
veteran engaged in combat with the enemy.

6.  The evidence of record does not verify any of the 
veteran's claimed in-service stressors.

CONCLUSIONS OF LAW

1.  The March 1989 rating decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for right hip arthritis and for hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the March 1989 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for right hip 
arthritis and for hypertension have been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.159 (2006).

3.  Right hip arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

4.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

5.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of January 2003 and September 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran of the law pertaining to disability ratings or 
effective dates.  However, this is harmless error because 
such notice was provided in a subsequent November 2006 
communication.    

With respect to the issue of whether new and material 
evidence has been received to reopen the claims of 
entitlement to service connection for right hip arthritis and 
hypertension, the Board calls attention to Kent v. Nicholson, 
20 Vet. App. 1 (2006).  That case addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

In the present case, the notice letters previously discussed 
did not satisfy the requirements under Kent.  However, 
because the instant decision reopens the veteran's service 
connection claims, any deficiency with respect to notice 
regarding new and material evidence is moot.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records.  It is 
acknowledged that the Board remand in  
November 2000 had instructed the RO to request the veteran's 
Office of Military Personnel File (OMPF).  It is not apparent 
that such instruction was carried out.  In this vein, the 
Board is cognizant of Stegall v. West, 11 Vet. App. 268 
(1998), which holds that remand instructions of the Board are 
neither optional nor discretionary.  However, it is 
determined that additional development in the present case 
would 
not likely benefit the veteran and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

In reaching the above conclusion, the Board recognizes that a 
1997 research response from the U. S. Army and Joint Services 
Environmental Support Group indicated that documentation of 
the veteran's claimed stressor may exist in the OMPF, 
provided that an official report was filed.  However, given 
the uncertainty as to whether any official report does exist, 
and considering the numerous attempts to verify the veteran's 
stressors through official sources over the course of the 
last 10 years, it does not appear that additional delay of 
this 16-year old claim is justified or desirable here.  In so 
finding, the Board observes that the veteran's personnel 
records are associated with the claims file.  Even more 
significantly, it is observed that the veteran is presently 
service-connected for schizophrenia.  As such, even if a 
stressor could be verified to enable a grant of service 
connection for PTSD, this would be incorporated into the 
psychiatric rating already in effect and therefore would not 
likely involve any monetary benefit to the veteran.  Indeed, 
separately assigned evaluations for PTSD and schizophrenia 
would not be possible because of the overlapping nature of 
the symptoms involved.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also 38 C.F.R. § 4.14 (2006).  For all of these 
reasons, the RO's failure to fully follow the Board's remand 
instructions in November 2000 was ultimately nonprejudicial 
and does not compel another remand here.  

Further regarding the duty to assist, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Previously denied right hip and hypertension claims

With respect to the veteran's claims of entitlement to 
service connection for right hip arthritis and hypertension, 
these were initially denied by the RO in January 1980.  The 
veteran appealed that determination and the matter came 
before the Board in December 1980.  At that time, both claims 
were denied.  The December 1980 Board decision is final.  See 
38 U.S.C.A. § 7104.  He later sought to reopen the claims.  
The last final denial of such request to reopen was a March 
1989 confirmed rating decision.  The veteran again sought to 
reopen the claims in 1991, and such request, denied by the RO 
in an August 1991 rating action, is the subject of the 
present appeal.  

Based on the procedural history as set forth above, the 
question for consideration is whether new and material 
evidence has been received to reopen the claim.   This is 
true even though the RO appeared to reopen both claims in a 
July 2006 supplemental statement of the case.  Indeed, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in 1991, prior to this date, the 
earlier version of the law is applicable in this case.  Under 
the old regulation, new and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence at the time of the last final denial in March 
1989 included the veteran's service medical records and post-
service treatment reports.  The service medical records did 
reflect a complaint right leg pain in February 1978.  
Objectively, he had full range of motion.  Additionally, the 
veteran's report of medical history at the time of separation 
indicated joint pain in cold weather.  While he was diagnosed 
with physiologic sensitivity to cold, no diagnoses of right 
hip arthritis were made and objective findings upon 
separation were normal.  
A VA examination performed after discharge in November 1979 
also showed a normal right hip.  The remainder of the post-
service treatment records associated with the claims file in 
March 1989 failed to show any complaints or treatment 
referable to right hip arthritis.  

Regarding hypertension, the veteran's blood pressure was 
134/82 at his enlistment examination in March 1977.  His 
blood pressure reading at separation was 100/64.  These 
readings falls outside the definition of hypertension, set 
forth under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
requiring diastolic blood pressure predominantly 90 mm. or 
greater.  Isolated systolic hypertension is defined as 
systolic blood pressure predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  The remaining 
service medical records do not demonstrate blood pressure 
readings predominantly meeting such criteria.  Moreover, 
cardiovascular findings were also normal at discharge and the 
veteran denied high or low blood pressure in his June 1979 
report of medical history.  A VA examination performed after 
discharge in November 1979 did not demonstrate hypertension.  
While a July 1983 VA discharge summary did contain an 
impression of borderline hypertension, the remainder of the 
post-service treatment records associated with the claims 
file in March 1989 failed to show any complaints or treatment 
referable to that disability.  Therefore current chronic 
hypertension had not been established.    

Considering the above evidence, the RO in March 1989 
continued to deny the veteran's right hip and hypertension 
claims.  Essentially, the denials were based on the absence 
of evidence reflecting in-service treatment and showing 
current disability.   

Since the time of the last final RO denial in March 1989, 
additional evidence has been associated with the record.  
Such evidence includes VA examinations dated in May 2006.  
Such examinations established current disabilities of 
borderline arterial hypertension and right hip arthritis.  As 
the record in March 1989 did not demonstrate current 
disability, this evidence is neither cumulative or redundant.  
Moreover, because a finding of current disability directly 
addresses an element of service connection, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the foregoing reasons, it is determined that new and 
material evidence has been received to reopen the veteran's 
claims of entitlement to service connection for right hip 
arthritis and for hypertension.  
 
As the underlying issue of entitlement to service connection 
for right hip arthritis and hypertension has already been 
considered by the RO in a July 2006 supplemental statement of 
the case, the Board may proceed with adjudication of that 
issue without prejudicing the veteran.  

Again, now that the veteran's previously denied right hip and 
hypertension claims have been reopened, the Board must 
address whether a grant of service connection is appropriate 
here.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis and 
cardiovascular-renal disease, including hypertension, are 
regarded as a chronic diseases.  However, in order for the 
presumption to operate, such diseases must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of right hip arthritis or hypertension within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  As previously discussed, 
VA examinations in May 2006 establish diagnoses of right hip 
arthritis and hypertension.  Therefore, the first element of 
a service connection claim is deemed satisfied here.  
However, as will be discussed below, the remaining criteria 
necessary to establish service connection have not been met.  

As already discussed, the service medical records fail to 
indicate complaints or treatment for right hip arthritis or 
for hypertension.  However, this does not in itself preclude 
a grant of service connection.  Indeed, service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the veteran's currently diagnosed 
right hip arthritis and hypertension are causally related to 
active service, for the reasons discussed below.  

With respect to the right hip, post-service examination in 
November 1979 revealed normal findings.  Moreover, as 
observed by the VA examiner in May 2006, x-rays taken in May 
1996 failed to reveal arthritis of the right hip.  A February 
1999 radiological study also showed a normal right hip.  The 
first objective indication of right hip arthritis was found 
in x-ray studies taken in conjunction with a May 2006 VA 
examination.  

The Board acknowledges a November 1994 private treatment 
report that references a "right hip condition."  
Additionally, arthritis was noted in a March 2000 VA 
psychiatric examination.  However, in both cases such 
references appear to have been gleaned from the veteran's 
reported history.  Indeed, as already explained, the 
objective evidence does not reveal radiologic findings of 
right hip arthritis until 2006.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
no competent evidence causally relates the current right hip 
arthritis to active service.  In fact, a VA examiner in May 
2006 reached the opposite conclusion.  

Regarding hypertension, the post-service evidence first 
indicates such diagnosis in July 1983.  However, the VA 
examiner in May 2006 expressed his opinion that such 
hypertension was not causally related to active service.  He 
based such finding on the absence of repetitive elevated 
blood pressure readings in service, and based on the absence 
of hypertension upon VA examination in November 1979.  
Because the opinion was offered following a review of the 
claims file, and as the examiner provided a clear rationale 
in support of his conclusion, it is found to be highly 
probative.  

The veteran himself believes that his current right hip 
arthritis and hypertension are causally related to active 
service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the current right hip arthritis and hypertension were 
incurred in service or became manifest to a degree of 10 
percent or more within one year of discharge from active 
duty.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Service connection for PTSD

In the present case, the veteran is claiming entitlement to 
service connection for PTSD.  He indicates that sometime in 
1978 or 1979 he was shot at by Russian civilians while 
performing guard duty at a German factory.  The veteran 
returned fire, killing two people.  He was assigned to the U. 
S. Army C Company, 1st Battalion, 4th Infantry at the Fiora 
Barracks in Aschaffenburg, Germany, at the time of the 
incident.  He also indicated that friends of his were killed 
while on guard duty.  Another soldier was run over by an Army 
truck.  

It is noted that during the pendency of this appeal, on 
November 7, 1996, the criteria for establishing PTSD 
underwent revision.  

For service connection to be awarded for PTSD prior to 
November 7, 1996, the evidence must show: (1) a current 
medical diagnosis of PTSD; (2) medical evidence of a causal 
nexus between current symptomatology and the claimed in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred. 38 C.F.R. 
3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

Effective November 7, 1996, element (1) listed above has been 
revised to require 
a medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a).  In turn, the provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In the present case, the evidence demonstrates current 
diagnoses of PTSD.  Moreover, an August 1994 report written 
by a VA doctor indicated that the veteran met the DSM-IV 
criteria for that disability.  However, a grant of service 
connection for PTSD is not permissible here, as discussed 
below.

The evidence of record fails to establish that the veteran 
engaged in combat with the enemy.  Indeed, the veteran 
received no award or decoration specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), combat incurred wounds (the Purple Heart 
Medal), or valor in combat with the enemy.  Moreover, the 
evidence does not otherwise demonstrate combat with the 
enemy.  For example, there are no service department medical 
or administrative records to establish any reported in-
service stressor.  Indeed, attempts were made through 
official channels to verify the veteran's stressors, but such 
efforts were unsuccessful.  Specifically, response from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR, now known as the U. S. Army and Joint 
Services Records Research Center), apparently in 2003, showed 
that they were unable to locate unit records for the 1st 
Battalion, 4th Infantry, between the years 1977 and 1979.  
Moreover, it was indicated that the U. S. Army Crime Records 
Center reported in 1997 that they had no records documenting 
that the veteran shot and killed Russian infiltrators while 
he was on active service in Germany.  Finally, a March 2004 
response from USASCRUR indicated that the veteran had not 
provided enough information to enable them to perform 
research concerning casualties.  

Based on the foregoing, the Board finds that the record does 
not contain "conclusive evidence" that the veteran "engaged 
in combat with the enemy."  

Where the record, as here, fails to establish that the 
veteran engaged in combat with the enemy, the veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  No independent evidence exists 
to substantiate any the veteran's specified stressors.  
Without such corroboration, an essential element of a PTSD 
claim remains unsatisfied and the veteran is therefore 
precluded from a grant of the benefit sought on appeal.  

In reaching the above conclusion, the Board recognizes that 
the competent evidence includes diagnoses of PTSD.  However, 
the validity of such diagnoses and opinions are dependent on 
the existence of an in-service stressor.  In the instant 
case, as just discussed, the file contains no evidence to 
corroborate the veteran's stressors.  Therefore, the 
diagnoses rendered were, by necessity, predicated solely on 
the veteran's own statements.  As such, they lack probative 
value.  

Based on the foregoing, the evidence of record fails to 
establish a verified in-service stressor.  As such, any 
competent evidence attributing the veteran's current PTSD to 
service is not probative.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for arthritis of 
the right hip is reopened, and to this extent the claim is 
granted.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for hypertension 
is reopened, and to this extent the claim is granted.

Service connection for arthritis of the right hip is denied.

Service connection for hypertension is denied. 

Service connection for PTSD is denied.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


